        Case 2:20-cv-01064-JTM Document 26 Filed 03/01/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

GLENN FREDERICK BELL SR.                    *   CIVIL ACTION NO. 20-1064
                                            *
VERSUS                                      *   SECTION: “H”(1)
                                            *
ANDREW SAUL, COMMISSIONER                   *   JUDGE   JANE         TRICHE
OF THE SOCIAL SECURITY                      *   MILAZZO
ADMINISTRATION                              *
                                            *   MAGISTRATE JUDGE
                                                JANIS VAN MEERVELD
************************************        *

                                    ORDER

      The Court, having considered the Complaint, the record, the applicable

law, the Report and Recommendation of the United States Magistrate Judge,

and the failure of any party to file an objection to the Magistrate Judge’s

Partial Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge (R. Doc. 25) and

adopts it as its opinion in this matter. Therefore,

      IT IS ORDERED that Plaintiff’s Motion for Summary Judgment (R.

Doc. 21) is DENIED.

      IT IS FURTHER ORDERED that the Commissioner’s Motion for

Summary Judgment (R. Doc. 23) is GRANTED.

            New Orleans, Louisiana, this 1st day of March, 2021.


                                      _________________________________
                                     JANE TRICHE MILAZZO
                                     UNITED STATES DISTRICT JUDGE
                                        1
